Exhibit 10.01

PURCHASE AND SALE AGREEMENT

by and between

REAL TIME LOGIC, INC.

Seller

and

COPT ACADEMY RIDGE, LLC

Purchaser



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made by and between
REAL TIME LOGIC, INC. (“Seller”), a Colorado corporation, and COPT ACADEMY
RIDGE, LLC, a Colorado limited liability company (“Purchaser”), as of June 26,
2009 (the “Effective Date”).

W I T N E S S E T H:

Seller is the owner of the Property (hereinafter defined). Seller desires to
sell the Property to the Purchaser and Purchaser desires to buy the Property
from Seller pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which
hereby is acknowledged, Seller and Purchaser agree as follows:

Article I

Property; Purchase and Sale

Seller hereby agrees to sell, and Purchaser hereby agrees to buy, all of
Seller’s right, title and interest in the following property: (a) an
approximately 9.999 acre parcel of real property (the “Land”) (a portion of
which along the northwestern boundary line is vacant land (the “Vacant Land”)),
located in Colorado Springs, El Paso County, Colorado, and as more particularly
described on Exhibit A attached to this Agreement; (b) the building and other
improvements located on the Land, being a 60,714 square foot office building
(the “Improvements”); (the Land, the Vacant Land and the Improvements are
referred to herein, collectively, as the “Real Property”); and (d) all fixtures,
equipment, and other personal property in Seller’s possession (both tangible and
intangible, including, without limitation, to the extent assignable, all plans,
drawings, surveys, warranties, permits and authorizations used or usable only in
connection with the Real Property and no other property of Seller or its
affiliates, and any service and maintenance agreements used or usable only with
the Real Property and no other property of Seller or its affiliates), in each
case owned by Seller and used in the maintenance and operation of the
Improvements, excluding, however, only those proprietary materials of Seller or
any of its affiliates or subsidiaries (the “Personal Property”) (collectively,
the Real Property and the Personal Property are sometimes referred to herein as
the “Property”).

Article II

Purchase Price and Deposit

2.1 Purchase Price and Deposit. Purchaser agrees to pay and Seller agrees to
accept for the Seller’s interest in the Property the sum of TWELVE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($12,500,000) (hereinafter referred to as the “Purchase
Price”), subject to adjustment as provided in Article VII hereof, payable as
follows:

(a) An earnest money deposit of FIVE HUNDRED THOUSAND DOLLARS ($500,000), in
cash (the “Deposit”) to be deposited with Land Title Guaranty Company (the
“Escrow Agent”) within one (1) business day after execution hereof by both
parties, such amount to be held in escrow and deposited in an interest-bearing
account.

(b) The balance of the Purchase Price shall be paid at time of Closing by
Federal wire transfer to the Escrow Agent.

 

1



--------------------------------------------------------------------------------

The Deposit shall be paid to Seller at the Closing as a credit against the
Purchase Price. Purchaser shall provide the Escrow Agent with its tax
identification number, and all interest shall be for Purchaser’s account for tax
purposes.

2.2 Escrow Agent.

(a) This Agreement shall be delivered to the Escrow Agent immediately after both
parties have executed it. The Escrow Agent shall retain one copy of this
Agreement and immediately deliver two copies hereof to each of Purchaser and
Seller.

(b) The Escrow Agent shall deliver the Deposit held hereunder to Seller
concurrent with Closing in part payment of the Purchase Price or to Seller or
Purchaser at such other time, as either Seller or Purchaser becomes entitled to
the Deposit as provided in this Agreement.

Article III

Purchaser Inspections and Contingencies

3.1 Document Inspection. Seller has delivered to Purchaser the items relating to
the Real Property listed on Exhibit B. Seller shall deliver to Purchaser all
records of operations of the Property maintained by Seller or Seller’s property
manager in the ordinary course of business.

Purchaser agrees to comply with the provisions of Section 15.11 hereof with
respect to the foregoing materials and further agrees that if for any reason the
Closing is not consummated, Purchaser will immediately return to Seller all
materials and copies of materials furnished to Purchaser pursuant to this
Section 3.1.

3.2 Physical Inspection. (a) In addition to the items set forth in Section 3.1,
Seller will make the Property available for inspection by Purchaser, and
Purchaser shall, at Purchaser’s risk, conduct such engineering, environmental
and/or market and economic feasibility studies of the Property and undertake
such physical inspection of the Property as Purchaser deems appropriate as soon
as possible after the Effective Date of this Agreement. Such inspection shall be
conducted at reasonable times upon reasonable written notice to Seller. Seller
shall have the right to designate a representative to accompany Purchaser’s
employees, agents, and independent contractors on any such inspections.

(b) Purchaser will, and will cause any consultant to, take all reasonable
precautions to avoid any damage to the Property from the activities of its
employees, contractors, or equipment. Any damage to the Property resulting from
the activities of Purchaser or its agents or contractors, whether or not caused
by negligence, will be promptly restored at Purchaser’s expense.

(c) If Purchaser’s inspection includes any invasive testing of the Property,
including, without limitation, any sampling in connection with any Phase II
environmental assessments of the Property, or any other investigation that will
involve making excavations or test borings, or any other activities destructive
to the Property, then Purchaser shall provide to Seller a written request for
approval therefor (“Invasive Investigative Work Request”), which Invasive
Investigative Work Request shall include the nature and scope of the proposed
Invasive Investigative Work, time, place and methods of the testing, and the
identity of the company or persons by whom it would be performed. Seller shall
approve or disapprove, which approval shall not be unreasonably withheld,
conditioned or delayed, any such Invasive Investigative Work Request in writing
promptly following Seller’s receipt thereof (but in no event later than three
(3) business days after receipt of such request). . Purchaser acknowledges the
presence of the public during the course of its study and will take all
commercially reasonable precautions to minimize (i) risks to Seller, employees,
and invitees of the Property and (ii) interference with Seller and its business
conducted on the Property.

 

2



--------------------------------------------------------------------------------

(d) Except as required by applicable law, Purchaser shall not contact any
governmental authority with respect to the results of any aspect of Purchaser’s
inspections of the Property or other due diligence without first obtaining the
prior written consent of Seller thereto (not to be unreasonably withheld,
conditioned or delayed), and Seller, at Seller’s election, shall be entitled to
have a representative present on any telephone or other contact made by
Purchaser to any governmental authority and present at any meeting by Purchaser
with any governmental authority. Except as required by applicable law, Purchaser
shall not otherwise disseminate the results of any aspect of Purchaser’s
inspections or due diligence to any third parties (other than Purchaser’s
attorneys, accountants) without first obtaining the prior written consent of
Seller thereto.

(e) Purchaser shall be solely responsible for the cost and expense of all
Purchaser’s inspections of the Property.

(f) Purchaser hereby agrees to pay, protect, defend, indemnify and save Seller
harmless against all liabilities, obligations, claims (including mechanic’s lien
claims), damages, penalties, causes of action, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) imposed
upon, incurred by or asserted against Seller in connection with or arising out
of the entry upon the Real Property by Purchaser’s employees, agents or
independent contractors, and the actions of such person on the Real Property. In
the event any part of the Property is damaged or excavated by Purchaser, its
employees, agents or independent contractors, Purchaser agrees in the event its
purchase hereunder is not consummated, to make such additional payments to
Seller as may be reasonably required to return the Property to its condition
immediately prior to such damage or excavation.

(g) Notwithstanding any provision to the contrary herein, Purchaser’s
obligations under this Section 3.2 shall survive the expiration or termination
of this Agreement and shall survive Closing.

3.3. Feasibility Period. Purchaser shall have a period ending as of the Closing
Date to conduct its inspection of the documents delivered or made available for
inspection in accordance with Section 3.1 and to conduct a physical inspection
of the Property as set forth in Section 3.2 (the “Feasibility Period”). If
Purchaser, in its sole and absolute discretion, is for any reason not satisfied
with the Property, or if Purchaser determines, for any reason or for no reason
whatsoever, not to purchase the Property, then Purchaser shall have the absolute
right at any time at or prior to 5:00 P.M. (Eastern time) on the last day of the
Feasibility Period (the “Termination Notice Date”) to terminate this Agreement,
such termination right to be exercised by written notice (the “Termination
Notice”) to such effect given by or on behalf of Purchaser to Seller in the
manner provided for herein. Upon receipt of the Termination Notice, this
Agreement shall terminate, and the Escrow Agent shall return the Deposit to
Purchaser, and neither party shall have any further liability or obligation
hereunder to any other, except for any obligations that expressly survive the
termination of this Agreement (collectively, the “Surviving Obligations”). If
Purchaser fails to provide the Termination Notice on or before 5:00 P.M. on the
Termination Notice Date, Purchaser shall be deemed to have approved such
inspections, and this Agreement shall remain in full force and effect. If
Purchaser terminates this Agreement, then: (i) the Deposit shall be returned to
Purchaser, with all interest accrued thereon, (ii) all Seller materials provided
to Purchaser pursuant to Section 3.1 shall be returned to Seller, together with
copies of all engineering, environmental and other studies relating to the
Property prepared by, for or on behalf of, Purchaser, shall be delivered to
Seller, and (iii) this Agreement shall terminate and no longer shall be of any
force or effect, and neither party shall have any further liability or
obligation hereunder to the other party, except for the Surviving Obligations.

 

3



--------------------------------------------------------------------------------

3.4. Review of Title and Survey.

3.4.1 Examination of Title. Seller shall obtain a current commitment for title
insurance (the “Commitment”) issued by Escrow Agent (the “Title Company”),
agreeing to issue an ALTA-Form B (1992) owner’s title insurance policy or
equivalent form reasonably acceptable to Purchaser with respect to the Property,
in the amount of the Purchase Price, dated as of the Closing Date, indicating
title to the Property is vested in Purchaser (or Purchaser’s designees pursuant
to Article XII) subject only to Permitted Exceptions (as defined herein). Seller
shall obtain, at its sole cost and expense, a new or updated survey of the
Property (the “Survey”). Purchaser will have until Termination Notice Date to
examine title to the Property and to notify Seller in writing of any objections
to title that may be revealed by Purchaser’s examination (called herein the
“Notice of Title Objections”). Purchaser will deliver to Seller, promptly after
its receipt by Purchaser, a copy of the Commitment and a copy of the Survey. The
Notice of Title Objections, if and when delivered by Purchaser to Seller, shall
enumerate all title exceptions or objections that are unacceptable to Purchaser
(and all such title exceptions and objections that are not so enumerated as
unacceptable to Purchaser shall be deemed to be acceptable and shall become
Permitted Exceptions for all purposes of this Agreement). In the event that
Purchaser fails to give a Notice of Title Objections on or before the
Termination Notice Date, then such failure to timely notify Seller will
constitute a waiver of such right to object to any title defects, and this
Agreement will remain in full force and effect in accordance with its terms and
the purchase and sale contemplated hereby will be closed as herein provided,
with all exceptions shown on the Commitment being deemed acceptable to Purchaser
and becoming Permitted Exceptions for all purposes of this Agreement.

3.4.2 Cure of Title Objections. If Purchaser has timely given a Notice of Title
Objections as set forth above, Seller will have the right, but not the
obligation (unless otherwise expressly set forth below in this subsection), at
any time on or prior to the Closing Date, to cure any such objections. If Seller
timely cures such objections, or, if such objections are such that the same
cannot be cured on or prior to Closing, and Seller has commenced curing such
objections and thereafter diligently proceeds to effect such cure (but in no
event beyond forty-five (45) days unless agreed to by Purchaser), then this
Agreement shall continue in force and effect, and the Closing Date shall be
adjourned accordingly. If Seller is unable to, or chooses not to, cure such
objections within the time permitted, this Agreement shall terminate, Seller
shall instruct the Escrow Agent to return the Deposit to Purchaser, and neither
party shall have any further obligations hereunder except for the Surviving
Obligations. Notwithstanding the foregoing, however, Purchaser may waive such
objections that Seller is unable to or chooses not to cure, and upon receipt by
Seller of such waiver in full from Purchaser within ten (10) days of notice from
Seller that it is unable or chooses not to cure such objections, this Agreement
shall remain in full force and effect with no reduction in the Purchase Price.

Notwithstanding anything set forth in this Agreement to the contrary, whether or
not Purchaser objects to the same, Seller shall have an obligation (i) to pay
(at or prior to Closing) any amount due in order to satisfy or remove from
record title by bonding off or otherwise any mortgages, deeds of trust and liens
or encumbrances that secure the payment of money (the “Monetary Liens”), and
Seller may authorize Escrow Agent to deduct from the Purchase Price at Closing
the amount necessary to pay off or discharge any Monetary Liens, and (ii) to
cure and remove from record title (at or prior to Closing) all liens and other
title exceptions created or filed against the Property after the date of this
Agreement (any such liens and other title exceptions, together with the Monetary
Liens, the “Mandatory Cure Items”).

Any easements, covenants, restrictions, exceptions of record (other than
Mandatory Cure Items) that are shown on the Commitment to which Purchaser has
not objected as set forth above, together with

 

4



--------------------------------------------------------------------------------

(a) any and all present and future zoning laws, ordinances, resolutions and
regulations of any municipal, county state or federal governments, or agency
thereof, now or hereafter having or acquiring jurisdiction over the Property and
the use and improvement thereof, (b) any state of facts that a current and
accurate survey may show, (c) any lien for real estate taxes, water charges,
sewer rents and assessments not yet due and payable, (d) variations between tax
map and lines of record title, (e) any and all easements, servitudes, covenants,
restrictions, agreements or other instruments recorded in the public records of
El Paso County, Colorado as of the effective date hereof, (f) any and all rights
or easements, if any, of any governmental unit or any public or private utility
company, to maintain telephone wires, pipes, cable, conduits or other facilities
that enter or cross the Property, (g) any other lien or encumbrance consented to
by Purchaser or that are deemed to Permitted Exceptions under this Agreement are
hereinafter collectively referred to as “Permitted Exceptions.” If Purchaser
does not deliver the Termination Notice, Purchaser shall be deemed to have
approved the Permitted Exceptions.

3.5 Service Contracts. From and after the date hereof to and including the
Closing Date, Seller shall use commercially reasonable efforts to keep in force,
without any material defaults, all Service Contracts (as defined herein).

Article IV

Representations and Warranties

4.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser as of the Closing Date that:

(a) Seller is duly organized, validly existing and in good standing under the
laws of the State of Colorado.

(b) This Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Seller and,
upon the assumption that this Agreement constitutes a legal, valid and binding
obligation of Purchaser, this Agreement constitutes a legal, valid and binding
obligation of Seller.

(c) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate or conflict
with any of the organizational and governance documents of Seller, (ii) violate
or conflict with any judgment, decree or order of any court applicable to or
affecting Seller, (iii) breach the provisions of, or constitute a default under,
in any material respect, any contract, agreement, instrument or obligation to
which Seller is a party or by which Seller is bound or (iv) violate or conflict
with any law or governmental regulation or permit applicable to Seller.

(d) (i) None of Seller or, to Seller’s actual, not constructive, knowledge, its
affiliates, without investigation or inquiry, is in violation of any laws
relating to terrorism, money laundering or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107—56 and Executive Order No. 13224 (Blocking Property and
Prohibiting Transactions with persons Who Commit, Threaten to Commit, or Support
Terrorism) (the “Executive Order”) (collectively, the “Anti—Money Laundering and
Anti—Terrorism Laws”). Purchaser acknowledges that Integral Systems, Inc.
(“Parent”), the sole shareholder to Seller, is a publicly traded company, and as
such, for purposes of this Section 4.1(d), Seller makes no representations about
any members, partners, shareholders, other individuals or entities of Parent.

(ii) None of Seller or, to Seller’s actual not constructive knowledge, without
investigation or inquiry, its affiliates, are acting, directly or indirectly, on
behalf of terrorists, terrorist organizations or narcotics traffickers,
including those persons or entities that appear on the Annex to the

 

5



--------------------------------------------------------------------------------

Executive Order, or are included on any relevant lists maintained by the Office
of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of
State, or other U.S. government agencies, all as may be amended from time to
time.

(iii) None of Seller or, to Seller’s actual not constructive knowledge, any of
its affiliates or, without investigation or inquiry, any of its brokers or other
agents, in any capacity in connection with the purchase of the Property
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in the preceding paragraph; (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order; or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti—Money Laundering and Anti—Terrorism Laws.

(d) Seller has executed no leases, tenancies, licenses, concessions, franchises,
options or rights of occupancy affecting the Property other than the Permitted
Exceptions, and there are no other parties in possession of, or claiming any
possession to, portions of the Real Property as lessees, tenants at sufferance,
licensees, trespassers or otherwise.

(e) Seller has received no written notice of any existing or pending litigation,
administrative proceeding, violation of law or condemnation or sale in lieu
thereof, that would materially affect the Real Property.

(f) There are no attachments or executions affecting the Property, general
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy, pending or, to the best of Seller’s knowledge,
threatened against Seller or against any of the Tenants.

(g) No approvals or consents by third parties or to the best of Seller’s
knowledge, governmental authorities are required in order for Seller to
consummate the transactions contemplated hereby.

(h) Other than as set forth in Article XI hereof, Seller is not a party to any
brokerage or listing agreements affecting the Property.

(i) Seller is not a foreign person within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986.

(j) Seller has received no notice of an uncorrected violation of the housing,
building, safety or fire ordinances applicable to the Property.

(k) [Intentionally Omitted.]

(l) To Seller’s knowledge, no Hazardous Materials are located upon or within the
Property. The term “Hazardous Materials” shall mean: (A) any “hazardous waste”
as defined by the Resource Conservation and Recovery Act of 1976, as amended
from time to time, and related regulations; (B) any “hazardous substance” as
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended from time to time, and related regulations; (C) oil
petroleum products and their byproducts; (D) any hazardous levels of asbestos or
radon gas; (E) polychlorinated biphenyls (PCBs); (F) flammable explosives; and
(G) radioactive materials. Seller has not received a summons, citation,
directive, notice, complaint or other written communication from the United
States Environmental Protection Agency or the Environmental Service of Colorado
or other governmental authority concerning any alleged violation of any
environmental law or rule or regulation at the Real Property.

 

6



--------------------------------------------------------------------------------

(m) Attached as Exhibit C is a list of contracts currently in effect with
respect to the Property (collectively, the “Service Contracts”), which list is
true and correct in all material respects as of the date thereof. Seller is not
a party to any management, employment, maintenance, construction, commission,
architectural, parking, supply or service contracts, warranties, guaranties and
bonds and other agreements related to the Property that remain in existence and
would be binding against Purchaser after Closing, except those listed on Exhibit
C.

(n) Other than this Agreement, the Property is not subject to any outstanding
agreement(s) of sale, or options, rights of first refusal or other rights to
purchase.

(o) None of the Personal Property is held by Seller under a lease or installment
sale contract, and Seller owns title to the Personal Property free and clear of
any liens or claims.

(p) To Seller’s knowledge, the written diligence materials delivered to
Purchaser pursuant to Section 3.1 are complete and when taken as a whole are
accurate in material respects.

4.2 Seller’s Knowledge. Whenever the phrases “to Seller’s knowledge” or “to the
best of Seller’s knowledge” are used in this Agreement or in any representations
and warranties given to Purchaser at Closing, such knowledge shall be the actual
knowledge of Miller Adams, General Counsel, and Al Andzik, Facilities Manager,
without independent investigation or inquiry by such individual, provided that
neither of the foregoing parties shall have any personal liability hereunder.

4.3 Purchaser’s Warranties. Purchaser represents and warrants to Seller as of
the Closing Date that:

(a) Purchaser is a limited liability company duly organized and validly existing
and in good standing under the laws of the State of Colorado.

(b) This Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Purchaser and,
upon the assumption that this Agreement constitutes a legal, valid and binding
obligation of Seller, this Agreement constitutes a legal, valid and binding
obligation of Purchaser.

(c) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate or conflict
with any of the organizational and governance documents of Purchaser,
(ii) violate or conflict with any judgment, decree or order of any court
applicable to or affecting Purchaser, (iii) breach the provisions of, or
constitute a default under, in any material respect, any contract, agreement,
instrument or obligation to which Purchaser is a party or by which Purchaser is
bound or (iv) violate or conflict with any law or governmental regulation or
permit applicable to Purchaser.

(d) It is expressly acknowledged by Purchaser that this transaction is not
subject to any financing contingency and that no financing for this transaction
shall be provided by Seller.

(e) (i) None of Purchaser or, to Purchaser’s actual not constructive knowledge,
without investigation or inquiry, its Affiliates, is in violation of any laws
relating to terrorism, money laundering or the Uniting and Strengthening America
by Providing Appropriate Tools Required to

 

7



--------------------------------------------------------------------------------

Intercept and Obstruct Terrorism Act of 2001, Public Law 107—56 and Executive
Order No. 13224 (Blocking Property and Prohibiting Transactions with persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti—Money Laundering and Anti—Terrorism Laws”). Seller
acknowledges that COPT (as defined in Article XII below) is a publicly traded
company, and, for purposes of this Section 4.3(e), as such, Purchaser makes no
representations about any members, partners, shareholders, other individuals or
entities except COPT, COPLP (as defined in Article XII below), Seller or any
Affiliate. “Affiliate” shall mean any entity one hundred percent (100%) owned by
COPT or COPLP.

(ii) None of Purchaser or, to Purchaser’s actual not constructive knowledge,
without investigation or inquiry, its affiliates, are acting, directly or
indirectly, on behalf of terrorists, terrorist organizations or narcotics
traffickers, including those persons or entities that appear on the Annex to the
Executive Order, or are included on any relevant lists maintained by the Office
of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of
State, or other U.S. government agencies, all as may be amended from time to
time.

(iii) None of Purchaser or, to Purchaser’s actual not constructive knowledge,
any of its affiliates or, without investigation or inquiry, any of its brokers
or other agents, in any capacity in connection with the purchase of the Property
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in the preceding paragraph; (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order; or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti—Money Laundering and Anti—Terrorism Laws.

4.4 Survival. (a) The only representations, warranties and agreements of Seller
or Purchaser hereunder that will survive the Closing are those that are
specifically stated herein to survive. The representations and warranties of
Seller contained in Section 4.1 and the representations and warranties of
Purchaser contained in Section 4.3 will survive the Closing, provided that any
claim based upon any alleged breach thereof must be asserted in writing (in
specific detail) and any proceeding in respect thereof must be commenced within
nine (9) months after the Closing Date.

(b) The representations and warranties of Seller set forth in Section 4.1 are
subject to the following express limitation: To the extent that, prior to the
Closing Date, Purchaser knows or is deemed to know on account of any written
diligence materials delivered to Purchaser under Section 3.1 or otherwise or
generally available as a matter of public record, that Seller’s representations
and warranties are inaccurate, untrue or incorrect in any way, such
representations and warranties shall be deemed modified to reflect Purchaser’s
knowledge or deemed knowledge, as the case may be.

(c) Seller shall have no liability for any untrue or incorrect representation or
warranty of Seller contained in Section 4.1 unless and until the aggregate
amount of Purchaser’s damages arising out of all such breaches shall exceed, and
then only to the extent the same exceeds, Twenty-Five Thousand Dollars
($25,000.00).

4.5 No Other Representations or Warranties.

(a) Purchaser acknowledges and agrees that, except for the representations and
warranties contained herein, (i) neither Seller nor any of the employees,
agents, brokers or attorneys of Seller has made any verbal or written
representations, warranties, promises or guaranties whatsoever to Purchaser,
whether express or implied, and, in particular, that no such representations,
warranties, promises or guaranties have been made with respect to the physical
condition (including, without limitation, the

 

8



--------------------------------------------------------------------------------

environmental condition) or operation of the Property, the actual or projected
revenue and expenses of the Property, the zoning and other laws, regulations and
rules applicable to the Property or the compliance of the Property therewith
(including, without limitation, compliance with any applicable environmental or
hazardous wastes law), the quantity, quality or condition of the articles of
personal property and fixtures included in the transactions contemplated hereby,
the use or occupancy of the Property or any part thereof or any other matter or
thing affecting or related to the Property or the transactions contemplated
hereby, except as, and solely to the extent, herein specifically set forth and
(ii) Purchaser has not relied upon any such representations, warranties,
promises or guaranties or upon any statements made in any informational brochure
with respect to the Property and has entered into this Agreement after having
made and relied solely on its own independent investigation, inspection,
analysis, appraisal, examination and evaluation of the facts and circumstances.

(b) Except for the representations and warranties contained herein, Purchaser
shall rely solely upon Purchaser’s own knowledge of the Property and its own
inspection of the Property in determining the Property’s physical condition.

(c) Purchaser agrees to accept the Property “AS IS”, “WHERE IS” and “WITH ALL
FAULTS” in its present condition, subject to reasonable use, wear, tear and
natural deterioration of the Property between the date hereof and the Closing
Date and further agrees that Seller shall not be liable for any latent or patent
defect in the Property

Article V

Conditions to Closing

5.1 Purchaser’s obligation to close shall be further conditioned upon the
following:

(a) All of Seller’s representations and warranties shall be true and correct as
of Closing Date in all material respects and Seller shall not be in material
default of any of its covenants or agreements hereunder.

(b) Purchaser shall have received Seller’s deliveries hereunder;

(c) No order, writ, injunction or decree shall have been entered and be in
effect by any court of competent jurisdiction, and no law shall have been
promulgated or enacted and be in effect, that restrains, enjoins or invalidates
the transactions contemplated hereby.

(d) If the above conditions are not satisfied as of Closing, Purchaser shall
have the right, as its sole and exclusive remedies, to either (i) extend the
Closing Date for a reasonable period of time to allow Seller to satisfy any
condition that is reasonably capable of being satisfied by Seller, (ii) waive
any such unsatisfied condition or (iii) to terminate this Contract whereupon the
Deposit and all interest thereon shall be refunded to Purchaser and thereafter
neither party shall have any further obligation hereunder (other than its
Surviving Obligations); provided, however, that if a failed condition is a
result of a breach by Seller of its covenants hereunder, Purchaser may exercise
its rights and remedies under Section 8.2.

5.2 Seller’s obligation to close shall be conditioned upon satisfaction of the
following on and as of the Closing Date:

(a) All of Purchaser’s representations and warranties shall be true and correct
as of Closing Date in all material respects and Purchaser shall not be in
material default of any of its covenants or agreements hereunder.

 

9



--------------------------------------------------------------------------------

(b) Seller shall have received Purchaser’s deliveries hereunder;

(c) Seller shall have received payment of the Purchase Price (as the same may be
adjusted pursuant to the terms hereof); and

(d) No order, writ, injunction or decree shall have been entered and be in
effect by any court of competent jurisdiction, and no law shall have been
promulgated or enacted and be in effect, that restrains, enjoins or invalidates
the transactions contemplated hereby.

Article VI

Closing and Transfer of Title

6.1 Date, Time and Place. The parties hereto agree to conduct a closing of this
sale (the “Closing”) using an escrow method through the Escrow Agent with an
effective date of on or before June 26, 2009, unless Purchaser or Seller
mutually agree to an earlier or later date.

6.2 Deliveries by Seller. At Closing, Seller shall execute and deliver or cause
to be delivered to the Escrow Agent:

(a) a Special Warranty Deed substantially in the form attached hereto as Exhibit
D proper for recording, conveying good and marketable fee simple title in the
Real Property to Purchaser, subject, however, to the Permitted Exceptions;

(b) a Bill of Sale substantially in the form attached hereto as Exhibit E, dated
as of as of the Closing Date, conveying to Purchaser any and all Personal
Property;

(c) a Leaseback Agreement substantially in the form attached hereto as Exhibit
F, dated as of the Closing Date, for the Improvements;

(d) an Assignment of Contracts substantially in the form attached hereto as
Exhibit G, dated as of the Closing Date, assigning all of Seller’s right, title
and interest in and to all service and maintenance contracts relating to the
Property which Purchaser elects to assume and are in force and effect as of the
Closing Date;

(e) an affidavit that Seller is not a “foreign person” in the form attached as
Exhibit H;

(f) [intentionally omitted];

(g) an estoppel certificate or similar document from the owners’ association, if
any, that governs the Property, provided however that in the event Seller is
unable to obtain such certificate, then Seller may provide a certificate until
such time as Seller is able to obtain a certificate from the association(s);

(h) to the extent in the possession of Seller, equipment manuals and plans and
specifications for the Improvements, and maintenance records for 2007, 2008 and
2009;

(i) copies of all keys or combinations to all locks at the Property, other than
those that relate to the secure facilities; and

 

10



--------------------------------------------------------------------------------

(j) Documentation, in form and substance reasonably satisfactory to Purchaser
and the Title Company, confirming and evidencing that: (i) Seller is a
corporation validly existing and in good standing under the laws of the State of
Colorado; (ii) the execution, delivery and performance of this Agreement and of
all instruments to be executed and delivered by Seller have been duly authorized
by all necessary action on the part of Seller; and (iii) the individuals
executing this Agreement and the other documents and instruments referenced
herein or otherwise executed and delivered in connection herewith on behalf of
Seller have the legal power, right and authority to bind Seller under the terms
and conditions stated herein.

6.3 Deliveries by Purchaser. At Closing, Purchaser shall execute and deliver or
cause to be delivered to the Escrow Agent:

(a) A wire transfer of immediately available federal funds, transferred to the
account of Escrow Agent, as more particularly set forth in Section 2.1;

(b) Bill of Sale referenced in Section 6.2(b); and

(c) Leaseback Agreement.

Article VII

Prorations of Rents, Taxes, Etc.

7.1 General. Except as set forth below, Seller shall be entitled to all income
produced from the operation of the Property, if any, that is allocable to the
period through midnight (Eastern time) of the day immediately prior to the
Closing Date, and shall be responsible for all expenses allocable to that
period. Purchaser shall be entitled to all income, if any, and responsible for
all expenses for the period beginning at 12:01 a.m. (Eastern time) on the date
of Closing, except as set forth below. Adjustments of such prorations shall be
made after the Closing if applicable in accordance with the terms of this
Article VII. Any funds received by Purchaser will be applied pursuant to this
Article VII. Any payments received by Seller after the date of the Closing for
the period through the date of the Closing will be applied by Seller pursuant to
this Article VII. Any payments received by Seller after the date of the Closing
for the period following the date of the Closing shall be delivered to Purchaser
for distribution as provided below.

7.2 Specific Apportionments. The following apportionments shall be made between
the parties (based on estimates to be made at the Closing) as of 12:01 a.m.
(Eastern time) on the date of Closing on a per diem basis unless otherwise
stated with actual amounts determined after the Closing and paid to the
respective parties as provided herein:

(a) Real Estate taxes and personal property taxes assessed against the Property
or any portion thereof, which shall be based upon the most recent ascertainable
tax bills, as adjusted by any notices of proposed tax assessment or tax rate
revisions issued prior to the Closing Date; provided, however, there shall be no
duplication of the prorations pursuant to this Paragraph and the prorations for
reimbursements payable by tenants pursuant to Paragraph (a) of this Section.
Real Estate taxes shall include annual general real property taxes and other
public or governmental charges or assessments payable on an annual basis
(including special district charges, assessments, liens or encumbrances for
public improvements) if any, whether or not the same are liens on Real Property
as of the date of Closing and whether or not such assessments are levied before,
on or after the Effective Date.

 

11



--------------------------------------------------------------------------------

(b) All operating expenses and common area maintenance charges of the Property
shall be prorated between Seller and Purchaser, including, without limitation:

(i) heating, ventilation and air conditioning charges and other utility charges
and deposits (which may be based on the most recent bills if and to the extent
that utility meters are not read within one (1) week prior to the date of
Closing;

(ii) charges and deposits under any transferable and assumed service contracts
or permitted renewals or replacements thereof;

(iii) charges for sprinkler systems, trash and snow removal;

(iv) personal property taxes, if any; and

(v) pre-paid permit, license and inspection fees, if any.

(c) All other items which are customarily prorated in transactions similar to
the transaction contemplated hereby, except as otherwise provided in this
Agreement.

7.3 Basis for Prorations. The prorations to be made at Closing shall be made on
the basis of a written statement or statements and all reasonable supporting
documentation, including without limitation, invoices, delivered to Purchaser by
Seller not less than five (5) business days prior to Closing and approved by
Purchaser. In the event any prorations, apportionments, adjustments, or
computation shall prove to be incorrect for any reason, then either party shall
be entitled to an adjustment to correct the same, provided that it makes written
demand on the other party within thirty (30) days after the time for inspection
of records has expired and, in any event, written demand therefor must be made
on or prior to the twelve (12) month anniversary of the Closing Date.

7.4 Survival. The provisions of this Article 7 shall survive the Closing for a
period of twelve (12) months to the extent any monies may be payable pursuant to
this Article 7 to either party subsequent to the transfer of title to the
Property to Purchaser.

Article VIII

Remedies

8.1 Purchaser’s Default. If Seller has complied with all of the covenants and
conditions contained in this Agreement and is ready, willing and able to convey
its interest in the Property in accordance with this Agreement, and Purchaser
fails to consummate this Agreement and take title, then the parties hereto
recognize and agree that the damages that Seller will sustain as a result
thereof will be substantial, but difficult if not impossible to ascertain.
Therefore, the parties agree that, in the event of Purchaser’s default, Seller
shall, as its sole remedy, be entitled to retain the Deposit as liquidated
damages, and not a penalty, and neither party shall have any further rights or
obligations with respect to the other under this Agreement, except for the any
obligations that expressly survive termination of this Agreement.

8.2 Seller’s Default. In the event that Purchaser has complied with all of the
covenants and conditions contained herein and is ready, willing and able to take
title to the Property in accordance with this Agreement, Purchaser may, as its
sole and exclusive alternative remedies with respect to any default of Seller
under this Agreement (i) terminate this Agreement by written notice to Seller,
and receive (a) a

 

12



--------------------------------------------------------------------------------

refund of the Deposit together with interest earned thereon and (b) solely in
the event of Seller’s willful default, payment to Purchaser of all of its actual
third party costs and expenses incurred in connection with this transaction,
(ii) commence an action for specific performance or (iii) waive all claims on
accounts of Seller’s default and proceed to Closing. Election of one of the
aforesaid remedies shall preclude an election of others.

8.3 Notwithstanding any provision to the contrary contained in this Agreement or
any documents executed by Seller pursuant hereto or in connection herewith, the
maximum aggregate liability of Seller, and the maximum aggregate amount which
may be awarded to and collected by Purchaser, under this Agreement and under any
and all documents executed pursuant hereto or in connection herewith for which a
claim is timely made by Purchaser shall not exceed Nine Hundred Thousand Dollars
($900,000) exclusive of any amounts required to be paid by Seller pursuant to
Article VII. Further, the liability of Seller shall be limited to the assets of
Seller, and in no event shall Purchaser seek satisfaction for any such liability
from any of Seller’s parent company, members, affiliates and subsidiaries, and
their respective members, stockholders, directors, officers, participants,
employees, consultants, brokers and agents.

8.4 Notwithstanding anything herein to the contrary, in no event shall Purchaser
or Seller be liable to the other party hereto for special, punitive or
consequential damages.

Article IX

Loss due to Casualty or Condemnation

9.1 Loss due to Condemnation. In the event of a condemnation occurring after the
Effective Date and prior to the Closing Date if all or a Substantial Portion of
the Real Property is taken, either party may, upon written notice to the other
party given within ten (10) days of receipt of notice of such event, cancel this
Agreement, in which event Seller shall instruct the Escrow Agent to return the
Deposit to Purchaser, this Agreement shall terminate and neither party shall
have any rights or obligations hereunder except for the Surviving Obligations.
In the event that neither party elects to terminate, or if the condemnation
affects less than a Substantial Portion or does not affect the building or
parking area, then this Agreement shall remain in full force and effect, and
Seller shall be entitled to all monies received or collected by reason of such
condemnation prior to closing. In such event, the transaction hereby
contemplated shall close in accordance with the terms and conditions of this
Agreement except that there will be an abatement of the Purchase Price equal to
the amount of the net proceeds, less costs and attorney’s fees, which are
received by Seller by reason of such condemnation prior to the Closing Date. If
the condemnation proceeding shall not have been concluded prior to the Closing
Date, then there shall be no abatement of the Purchase Price and Seller shall
assign any interest it has in the pending award to Purchaser. For purposes of
this Section 9.1, a “Substantial Portion” shall mean a condemnation of (i) any
portion of the building or (ii) any portion of the parking lot which materially
affects the number of parking spaces or ingress/egress from the parking lot.

9.2 Loss due to Casualty. In the event of Substantial Loss or Damage to the
Improvements by fire or other casualty (not resulting from negligent act of
Purchaser) which fire or casualty shall have occurred after the date of this
Agreement, either party may, upon written notice to the other party given within
ten (10) days of receipt of notice of such event, cancel this Agreement in which
event Seller shall instruct the Escrow Agent to return the Deposit to Purchaser
and this Agreement shall terminate and neither party shall have any rights or
obligations hereunder except for the Surviving Obligations. In the event that
neither party elects to terminate, or if the casualty results in less than
Substantial Loss or Damage, then this Agreement shall remain in full force and
effect and Seller shall be entitled to all insurance proceeds received or
collected by reason of such damage or loss, whereupon the transaction hereby
contemplated shall close in accordance with the terms and conditions of this
Agreement except

 

13



--------------------------------------------------------------------------------

that there will be an abatement of the Purchase Price equal to the amount of the
net proceeds (including reductions for costs and attorney’s fees) which are
received by Seller as a result of such damage or loss, provided that such
abatement will be reduced by the amount expended by Seller in accordance with
Article X hereof for restoration or preservation of the Property following the
casualty. Alternatively, Purchaser may, in its discretion, have Seller repair or
replace the damaged Property, and there shall be no abatement of the Purchase
Price in such case. For purposes of this Section 9.2, “Substantial Loss or
Damage” shall mean loss or damage, the cost for repair of which equals ten
percent (10%) or more of the Purchase Price.

Article X

Maintenance of the Property

From the date hereof until Closing or termination of this Agreement:

A. Seller shall not make, enter or grant any new lease, tenancy, license or
other agreement for the use or occupancy of the Premises or any portion thereof
without Purchaser’s prior written consent, which shall not be unreasonably
withheld or delayed.

B. Seller shall not enter into any new Service Contracts or any other agreements
that will be binding upon Purchaser after Closing, nor transfer any of the
Premises or create any easements that would materially and adversely affect the
Premises, without in each case first obtaining Purchaser’s prior written
consent, which shall not be unreasonably withheld.

C. Seller shall maintain and repair any elements of the Property as may be
reasonably required to keep the Property in substantially the same condition as
it is on the Effective Date, ordinary wear and tear and casualty loss excepted.

D. Seller shall not market the Property for sale to any other party.

E. Seller shall keep the Building insured against loss or damage by fire and all
risks covered by an extended coverage endorsement on a replacement cost basis.

F. Seller shall assist and cooperate with Purchaser prior to Closing in
obtaining all necessary permits and licenses to continue operating the Property
in the present manner.

G. Seller shall not voluntarily create any liens, easements or other conditions
affecting any portion of the Property without the prior written consent of
Purchaser, which shall not be unreasonably withheld.

Article XI

Broker

The parties acknowledge that Seller has engaged The Michael Companies, Inc.
(“Broker”) to assist Seller in connection with a sale and leaseback of the
Property. Pursuant to a separate written agreement with Broker, Seller agrees to
pay the commission due to Broker as a result of a sale of the Property to
Purchaser. Each party represents and warrants to the other that, other than with
respect to Broker, it has not made any agreement or taken any action which may
cause any person to become

 

14



--------------------------------------------------------------------------------

entitled to a commission or other compensation as a result of the transactions
contemplated by this Agreement. Seller and Purchaser will each indemnify and
defend the other from any and all Claims, actual or threatened, for any such
fee, commission or other compensation by any third person other than Broker with
whom such party has had dealings in connection with the transactions
contemplated by this Agreement. The provisions of this Article XI shall survive
the Closing and any termination of this Agreement.

Article XII

Assignment

This Agreement may not be assigned or transferred by Purchaser without prior
written consent of Seller. Notwithstanding the foregoing, Purchaser shall have
the right to assign this Agreement or any of its rights hereunder, without the
prior written consent of Seller, to Corporate Office Properties Trust (“COPT”),
Corporate Office Properties, L.P. (“COPLP”), or to any entity or affiliate in
which COPT or COPLP has at least a ten percent (10%) equity ownership interest.
No assignment shall relieve Purchaser of any of its obligations under this
Agreement.

Article XIII

Notices

All notices, demands, requests or other communications required or permitted to
be given hereunder must be sent (i) by United States certified mail, postage
fully prepaid, return receipt requested, (ii) Federal Express or a similar
nationally recognized overnight courier service or (iii) by facsimile with a
confirmation copy delivered by either of the methods set forth in (i) or
(ii) above. All such notices, demands, requests or other communications shall be
deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal, except that whenever under this Agreement a notice is either
received on a day which is not a Business Day or is required to be delivered on
or before a specific day which is not a Business Day, the day of receipt or
required delivery shall automatically be extended to the next Business Day. The
addresses for proper notice under this Agreement are as follows:

 

PURCHASER:    COPT Academy Ridge, LLC    c/o Corporate Office Properties Trust
   6711 Columbia Gateway Drive, Suite 400    Columbia, Maryland 21046   
Attention: John C. Norjen    Phone: (443) 285-5704    Fax: (443) 285-7650 With a
copy to:    COPT Academy Ridge, LLC    c/o Corporate Office Properties Trust   
6711 Columbia Gateway Drive, Suite 300    Columbia, Maryland 21046    Attention:
Ivy B. Burg, Esq.    Phone: (443) 285-5579    Fax: (443) 285-7652

 

15



--------------------------------------------------------------------------------

SELLER:    REAL TIME LOGIC, INC.    12515 Academy Ridge View    Colorado
Springs, Colorado 80921    Attn: Chief Executive Officer & Facilities Manager   
Telephone: (719) 884-6355    Telecopier 719-884-6299 With copies
to:                       INTEGRAL SYSTEMS, INC.    6731 Columbia Gateway Drive
   Columbia, MD 21046    Attention: Chief Financial Officer and General Counsel
   Telephone: (443)539-5016    Telecopier: 410.312.2980 And              
Gibson, Dunn & Crutcher LLP    1050 Connecticut Avenue, N.W.    Washington, DC
20036-5306    Attention: Howard B. Adler, Esq. (43500/13)    Telephone: (202)
955-8589    Telecopier: (202) 530-9526 ESCROW AGENT:    Land Title Guaranty
Company    102 South Tejon, Suite 100    Colorado Springs, CO 80903    Attn:
Lisa G. Rubick    Phone: (719) 634-4821    Fax: (719) 634-3190

Article XIV

Expenses

Seller shall pay for survey costs, title insurance costs (including the deletion
of the standard pre-printed exceptions), its own attorney’s fees and expenses
and one-half of any transfer taxes and recordation stamp taxes (“Conveyance
Taxes”). All other costs and expenses related to the transaction or this
Agreement, including but not limited to recording charges, Purchaser’s
attorneys’ fees and expenses, Escrow Agent’s escrow fee, one-half of all
Conveyance Taxes, any other taxes and any extra matters requested with respect
to the Survey or Commitment shall be paid by Purchaser, notwithstanding any
local practice to the contrary.

 

16



--------------------------------------------------------------------------------

Article XV

Miscellaneous

15.1 Successors and Assigns. All of the terms and conditions of this Agreement
are hereby made binding upon the executors, heirs, administrators, successors
and permitted assigns of both parties hereto.

15.2 Gender. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

15.3 Captions. The captions in this Agreement are inserted only for the purpose
of convenient reference and in no way define, limit or prescribe the scope or
intent of this Agreement or any part hereof.

15.4 Construction. No provision of this Agreement shall be construed by any
Court or other judicial authority against any party hereto by reason of such
party being deemed to have drafted or structured such provisions.

15.5 Entire Agreement. This Agreement constitutes the entire contract between
the parties hereto and there are no other oral or written promises, conditions,
representations, understandings or terms of any kind as conditions or
inducements to the execution hereof and none have been relied upon by either
party.

15.6 Recording. The parties agree that this Agreement shall not be recorded.

15.7 No Continuance. Purchaser acknowledges that there shall be no assignment,
transfer or continuance after the Closing Date of any of Seller’s insurance
coverage or of the property management contract.

15.8 Time of Essence. Time is of the essence in this transaction. If any of the
dates contemplated herein as deadlines or expiration dates should fall on a
Saturday, Sunday or national holiday, such deadline or expiration date shall be
deemed to fall upon the next business day.

15.9 Original Document. This Agreement may be executed by both parties in
counterparts in which event each shall be deemed an original.

15.10 Governing Law. This Agreement shall be construed, and the rights and
obligations of Seller and Purchaser hereunder, shall be determined in accordance
with the laws of the State of Colorado.

15.11 Confidentiality. Purchaser and Seller agree that, except to the extent
disclosure is required by law, all documents and information concerning the
Property delivered to or obtained by Purchaser, the subject matter of this
Agreement, and all negotiations will remain confidential. Purchaser and Seller
will disclose such information only to those parties required to know it,
including, without limitation, employees of either of the parties, consultants
and attorneys engaged by either of the parties, and prospective tenants or
prospective and existing investors and lenders.

(b) Each of Seller and Purchaser agrees that it will not issue any press
release, advertisement or other public communication with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the other party hereto (which consent shall not be unreasonably

 

17



--------------------------------------------------------------------------------

withheld, conditioned or delayed), except to the extent required by law. If
Seller or Purchaser desires to issue any such any press release, advertisement
or other public communication, at least one (1) Business Day prior to the
issuance of the same, such party shall deliver a copy of the proposed press
release or other public communication to the other party hereto for its review.
The obligations under this Section 15.11 shall survive the Closing.

15.12 Waiver of Jury Trial. THE PARTIES HERETO SHALL, AND THEY HEREBY DO, WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF SELLER AND
PURCHASER, OR ANY CLAIM FOR INJURY OR DAMAGE IN CONNECTION WITH THIS AGREEMENT
OR THE PROPERTY.

15.13 Attorney’s Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to receive all costs and
expenses incurred in connection therewith, including but not limited to,
reasonable attorney’s fees, expert’s fees, and house counsel expenses.

15.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by telecopy shall be as effective as delivery
of such executed signature page by hand or overnight courier.

15.15 No Other Parties. The representations, warranties and agreements of the
parties contained herein are intended solely for the benefit of the parties to
whom such representation, warranties or agreements are made, shall confer no
rights, whether legal or equitable, in any other party, and no other party shall
be entitled to rely thereon.

15.16 Acceptance of the Property. The acceptance of the deed to the Property by
Purchaser shall be deemed an acknowledgment by Purchaser that Seller has fully
complied with all of its obligations hereunder and that Seller is discharged
therefrom and that Seller shall have no further obligation or liability with
respect to any of the agreements made by Seller in this Agreement, except for
those provisions of this Agreement which expressly provide that any obligation
of Seller shall survive the Closing.

Article XVI

Post-Closing Obligations

16.1 At any time during the four (4) year period following Closing (the
“Restriction Period”), upon Seller’s written request to Purchaser, Seller and
Purchaser shall enter into good faith negotiations for a build-to-suit lease on
the Vacant Land (the “BTS Lease”).

16.2 The terms of the BTS Lease shall be for a period of ten (10) years from the
date of substantial completion (as such may be defined in the BTS Lease) and
shall be at the then current market rent/investment returns. The obligations of
Seller under the BTS Lease shall be guaranteed by Integral. In the event the
Purchaser and Seller shall agree on, execute and deliver the BTS Lease, the
obligations of Purchaser to construct the building contemplated by the BTS Lease
shall be guaranteed by Corporate Office Properties, L.P. The terms and
conditions of the BTS Lease shall be otherwise substantially in the form of the
Leaseback Agreement. All other terms, including the size and location of the
building shall be the subject of the negotiations between Seller and Purchaser.

 

18



--------------------------------------------------------------------------------

16.3 During the Restriction Period, Purchaser agrees that it will not sell,
lease or ground lease the Vacant Land or take any action that would impair the
development of the Vacant Land or develop a building thereon for any other
person/user (other than Seller). As consideration for this restriction, Seller
shall pay to Purchaser One Hundred Thousand Dollars per year for each of the
four years of the Restriction Period, which shall be payable in equal
installments of $8,333.33 on or before the first of each month (the “Restriction
Payments”). The Restriction Payments shall be payable in addition to any rental
payments made pursuant to the BTS Lease. Failure to make the Restriction
Payments shall be a default under the Leaseback Agreement, if any such failure
continues for a period of ten (10) days after receipt of written notice that the
same is past due.

16.4 Purchaser and Seller shall record a memorandum of contract in the public
land records of El Paso County, Colorado, which memorandum shall be in the form
of Exhibit I hereto.

[The remainder of this page is intentionally blank.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

PURCHASER: COPT ACADEMY RIDGE, LLC. By:  

/s/ Roger A. Waesche, Jr.

Name:  

Roger A. Waesche, Jr.

Title:  

Executive Vice President

 

SELLER: REAL TIME LOGIC, INC. By:  

/s/ James T. Brandt

Name:  

James T. Brandt

Title:  

Vice President

Receipt of copies of this Agreement executed by Seller and Purchaser is
acknowledged this      day of June, 2009.

 

ESCROW AGENT: LAND TITLE GUARANTY COMPANY By:  

 

Name:   Title:  

 

20



--------------------------------------------------------------------------------

Integral Systems, Inc. hereby joins in this Agreement solely for the purpose of
(i) guaranteeing payment of the Restriction Payments contemplated in
Section 16.3 of this Agreement and (ii) guaranteeing the representations and
warranties of Seller set forth in Section 4 and subject to the terms of this
Agreement.

 

INTEGRAL SYSTEMS, INC. By:  

/s/ R. Miller Adams

Name:  

R. Miller Adams

Title:  

Executive Vice President

Corporate Office Properties, L.P hereby joins in this Agreement solely for the
purpose of guaranteeing the performance of Purchaser’s obligations under Article
XVI of this Agreement.

 

CORPORATE OFFICE PROPERTIES, L.P By:  

/s/ Roger A. Waesche, Jr.

Name:  

Roger A. Waesche, Jr.

Title:  

Executive Vice President

 

21